NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           OCT 28 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
LUIZ PEREIRA SANTANA,                            No. 12-72041

              Petitioner,                        Agency No. A093-376-216

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 21, 2015**
                              San Francisco, California

Before: SILVERMAN and CHRISTEN, Circuit Judges and DUFFY,*** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Kevin Thomas Duffy, District Judge for the U.S.
District Court for the Southern District of New York, sitting by designation.
      Luiz Santana, a native and citizen of Brazil, petitions for review of a final

order of removal denying statutory withholding of removal. We have jurisdiction

pursuant to 8 U.S.C. § 1252(b)(1) and deny the petition for review.

      Substantial evidence supports the Board’s finding that Santana failed to

establish a clear probability that he will be persecuted in Brazil because of an

imputed whistleblower political opinion or membership in a social group of

individuals who report corruption and are not protected by the government.

Khudaverdyan v. Holder, 778 F.3d 1101, 1106 (9th Cir. 2015) (a petitioner must

establish that “the persecutor was motivated by a belief that the petitioner held” an

anti-corruption political opinion) (emphasis in the original).

      The record does not compel a conclusion that Santana ever blew the whistle

on corruption, or that the unknown individual shot at Santana because the shooter

believed that Santana had opposed police corruption. Moreover, there is no

evidence that the shooting of Santana by some unknown person was in any way

connected to Santana’s recommendation of a logger to an undercover policeman.

The mere fact that the shooting occurred two weeks after the logger’s arrest does

not compel any particular inference. Kozulin v. INS, 218 F.3d 1112, 1117 (9th Cir.

2000) (holding that an anonymous attack three weeks after an expression of a

political opinion did not compel a finding of persecution on account of a political


                                           2
opinion where the attackers could have been motivated by revenge). Nor is there

any evidence in the record to compel a conclusion that the government knew that

Santana had been targeted, failed to protect him, or would not protect him if he

returned to Brazil.

      PETITION FOR REVIEW DENIED.




                                          3